STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

RITTIRONG CHAROENPAP NO. 2022 CW 0671
VERSUS

THE STATE OF LOUISIANA
THROUGH THE DEPARTMENT OF

 

TRANSPORTATION AND AUGUST 12, 2022

DEVELOPMENT

In Re: Rittirong Charoenpap, applying for supervisory writs,
2lst Judicial District Court, Parish of Livingston,
No. 172341.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The trial court’s April 4, 2022 judgment
granting the dilatory exception of prematurity filed by the
State of Louisiana through the Department of Transportation and
Development and staying plaintiff Rittirong Charoenpap’s suit
pending resolution of his appeal with the Louisiana Civil
Service Commission is vacated. This court finds the issue
herein is more properly considered one of subject matter
jurisdiction, which may be raised at any time, even by the court
on its own motion, and at any stage of an action. Williams v.
International Offshore Services, LLC, 2011-1240 (La. App. Ist
Cir. 12/7/12), 106 So.3d 212, 217, writ denied, 2013-0259 (La.
3/8/13), 109 So.3d 367. The trial court has no jurisdiction to
address plaintiff’s claims that fall within the exclusive
jurisdiction of the Civil Service Commission, such as his claims
for back pay, merit increases, or loss of benefits. See La.
Const. art. X, § 12; Goldsby v. State, Dept. of Corrections,
2003-0343 (La. App. lst Cir. 11/7/03), 861 So.2d 236, writs
denied, 2004-0328, 2004-0330 (La. 4/8/04), 870 So.2d 271; McCain
v. City of Lafayette, 98-1902 (La. App. 3d Cir. 5/5/99), 741
So.2d 720, writ denied, 99-1578 (La. 9/17/99), 747 So.2d 563,
cert. denied, 528 U.S. 1118, 120 S.ct. 939, 145 L.Ed.2d 817
(2000). Accordingly, those claims are dismissed without
prejudice. However, the trial court has subject matter
jurisdiction over plaintiff’s remaining claims for damages
pursuant to La. R.S. 30:2027(B) (1)&(2) (b).

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

asW

DEPUTY CLERK OF COURT
FOR THE COURT